Journal Entries (1828-2<j)\ Journal4: (1) Argument heard on motion in arrest and for new trial *p. 233; (2) motion submitted for decision *p. 234; (3) motion in arrest overruled, motion for new trial granted, rule for recognizance, recognizance filed *p. 239; (4) money deposited ordered returned *p. 239.
Papers in File: (1-2) Transcripts of records of circuit court; (3) recognizance to appear before Supreme Court; (4) motion to overrule two reasons assigned in support of motion in arrest; (3) memo, of rulings on motions; (6) opinion of Judge Woodbridge.
1824-36 Calendar, MS p. 170.